Title: Thomas Jefferson to James Semple, 2 October 1812
From: Jefferson, Thomas
To: Semple, James


          Sir Monticello Oct. 2. 12.
          When I had the pleasure of seeing you for a moment in Charlottesville, I understood you were on your way to mr Carr’s to engage him to accept a professorship in the college of Wm & Mary. concluding thence that you take an interest in the success of that institution I take the liberty of communicating to you that President Meigs late of the University of Georgia is desirous of coming farther Northward. he I am not personally acquainted with him, but know that he was selected by the late mr Baldwin for the University of Georgia, and I have always heard him spoken of as a man of distinguished science. his particular department has been that of Mathematics & Nat. philosophy, but perhaps his qualifications may fit him for some other professorship. my object in this communication being merely to put it in the power of the college to avail itself of the services of mr Meigs if they can be made useful to it, I take the liberty of requesting you to put it into such channel for that purpose as you think best, and to accept assurances of my great esteem & respect.
          
            Th:
            Jefferson
        